Wade, J.
In this case there was an appeal by the defendant to a jury in a justice’s court, and, the jury having rendered a verdict against him, he appealed to a jury in the superior court; bond being given in both instances. On the call of the case in the superior court the appellant moved to dismiss his appeal to that court as being unauthorized by law, and, upon objection interposed by the opposing party, the court rendered judgment on the appeal' bond in the superior court for the amount of the debt and costs, reciting that the appeal had been there abandoned upon the call of the case for trial. To this judgment the appellant excepted. “The condemnation money for which the surety on appeal is liable is that which is recovered in the case on the appeal trial. If, by reason of injunction, death, or other cause, no trial of the ease is or can be had as to the appellant, the surety is not subject for a breach of his bond. He is liable only upon a judgment rendered against the principal or his representative in the case in which the appeal was entered.” Planters’ Bank v. Hudgins, 84 Ga., 108 (10 S. E. 501). No judgment on the appeal bond should have been entered against the appellant and his surety, except for costs in the appeal case; and to include in the judgment anything more was erroneous. Judgment reversed.